El Juez Asociado Se. MacLeary,
emitió la opinión del tribunal.
El apelante en este caso fné declarado culpable en 14 de agosto último por la Corte de Distrito de San .Juan, Sección 2a., de nn delito de desacato cometido mediante perjurio por dicho acusado, en 18 del mes de julio anterior, en nn caso de divorcio que entonces se encontraba pendiente ante dicha corte y en el que Valconrt era demandante y declaró como testigo en su propia defensa, por cuyo delito fné condenado a la pena de tres meses de cárcel y pago de las costas proce-sales.
Considerando la corte sentenciadora que la declaración prestada por el demandante era falsa, libró nna orden en 3 de agosto de 1911 contra dicho apelante, para que compareciera a mostrar las razones si algunas tenía, por las cuales no debía ser castigado por desacato. Se celebró el juicio en el que declararon varios testigos, habiendo sido el acusado declarado culpable y condenado a prisión como queda dicho. Se inter-puso debidamente apelación contra dicha sentencia y aparece en los autos un pliego de excepciones y una exposición del caso en donde está contenida la prueba que se presentó en el juicio. Después de algunas demoras, ambas partes formu-laron sus respectivos alegatos escritos e hicieron informes orales en el acto de la vista.
La cuestión preliminar promovida en este caso es la de que según aparece de los autos no hay sentencia por la que se condene al apelante a ninguna pena, y que por tal razón el acusado debe ser absuelto por esta corte. La sentencia condenatoria parece haber sido dictada en debida forma y sólo se nota en ella que falta la firma del juez sentenciador. El apelante se funda en el Capítulo I del título 8°. del Código de Enjuiciamiento Criminal en apoyo de esta proposición.
No existe en dicho capítulo así como tampoco en ningún otro estatuto de esta Isla, precepto alguno que exija que la *486sentencia sea firmada por el juez sentenciador. Esta es la práctica corriente en nuestras cortes que debe recomendarse y merece seguirse; pero la ley no la exige. Por el contrario, cuando se dicta una sentencia condenatoria el secretario tiene el deber de registrarla en las minutas de la corte, expresando brevemente el delito por el cual fué declarado culpable el acusado, debiendo dentro del término de cinco días con'pos-terioridad a esto, agregar una copia de la misma a los autos que constituyen la causa. (Artículo 326 del Código de Enjui-' eiamiento Criminal.) Por consiguiente, somos de opinión que la sentencia condenatoria es correcta en la forma en que se encuentra.
Este es el segundo caso de esta índole que lia llegado a esta corte para su decisión. El primero fué el caso de José Fourquet, que fué confirmado en 20 de noviembre de 1911. (17 D. P. R., 1077.) Sin embargo, existen marcadas diferen-cias entre los dos casos, las cuales examinaremos más tarde. Examinemos los autos que ahora se encuentran ante este tribunal y las cuestiones que en los mismos han sido presenta-das. Se han alegado dos motivos por los cuales se solicita la revocación de la sentencia apelada.
Io. Que la corte sentenciadora no adquirió jurisdicción porque la orden para mostrar causa no exponía hechos sufi-cientes para constituir el delito de perjurio.
2o. Que la ley de 9 de marzo, 1911, proveyendo un castigo sumario por el delito de desacato cometido mediante perjurio es inconstitucional.
Con respecto a los defectos contenidos en la orden para mostrar causa debemos primeramente hacer una breve dis-cusión. En dicha orden claramente se imputa al acusado la comisión de un delito de perjurio en corte abierta mientras declaraba en un asunto civil. Esto era todo lo que se nece-sitaba. Es evidente que de acuerdo con el estatuto prove-yendo un procedimiento sumario para castigar tales desaca-tos, la corte sentenciadora, mientras estaba pendiente el caso con respecto al cual se cometió dicho perjurio, tenía jurisdic-*487ción en cnanto al desacato. Es nn hecho que no dehe per-derse de vista, qne el castigo en este caso se impuso por el desacato y no por el perjurio, por el cual, según dispone el estatuto, podría aún ser requerido el acusado para contestar los cargos que se le imputaran en otro proceso.
La orden para mostrar causa contenía más de lo que la ley exige, pero esto no la viciaba. Todo lo que la ley exige en tales procedimientos es que el juez esté satisfecho de acuerdo con su criterio de todas las circunstancias y pruebas que se le presentaron primeramente, de que el delito de per-jurio se ha cometido; entonces puede proceder por su propia iniciativa a la investigación del desacato y no está obligado a examinar todas o algunas de las pruebas con anterioridad a la expedición de la orden para mostrar causa, ni incluir en la misma ninguna relación de dicha prueba. La prueba se pre-. senta en el juicio y en ella, se funda la resolución definitiva y sentencia de la corte con respecto a si se ha cometido o no un desacato y el castigo por el mismo si' alguno se impusiere. Este caso es bastante parecido en cuanto a este particular al de Fourquet, fallado por esta corte en 20 de noviembre último.
Pero en el caso de Fourquet había alguna duda con res-pecto a la constitucionalidad del estatuto en el cual se fun-daba este procedimiento, porque se hizo la alegación de que el desacatador no había tenido el debido procedimiento de ley en su condena.. En cuanto a este punto se deeLaró que el estatuto era constitucional. Se invoca además otra prescrip-ción de la Constitución Americana por el apelante. Es la contenida en la misma Quinta Enmienda, de que ninguna persona será expuesta a un proceso criminal dos veces por el mismo delito.
Con respecto a este criterio acerca de la inconstitucionali-dad de la ley en la cual el procedimiento se fundó, podemos decir que es prematuro promover ahora la cuestión de haber estado expuesto por dos veces por el mismo delito, cuya cues-tión puede presentarse cuando se siga el procedimiento contra el apelante, si esto sucediera, por el delito de perjurio que se *488alega lia sido cometido durante el juicio del caso de divorcio. Entonces puede resolverse la cuestión. El acusado aun no lia estado expuesto por dos veces y hasta que esto no suceda, no puede él alegar la protección de la Quinta Enmienda a la Constitución de los Estados Unidos. Además, existen muchos delitos y ofensas que a la vez son desacatos a las cortes, y el castigo impuesto por el desacato en tales casos no es un obstáculo para que se fije una pena por el delito mediante el cual el desacato fué cometido. Un acometimiento realizado por cualquier persona en corte abierta durante la celebración de un juicio es una violación de la ley contra la paz pública y a la vez constituye un desacato que puede ser castigado sumariamente por la corte, sin que siquiera sea necesaria la celebración de un juicio en debida forma. Podrían citarse muchos otros ejemplos en igual sentido. Debe notarse, sin embargo, que al imponerse la pena al encontrarse culpable al acusado del delito de perjurio, pudiera suceder que el castigo impuesto por el desacato, si lo ha sufrido el apelante, podría ser tomado en consideración para rebajar la sentencia por el delito de perjurio.
Hasta el presente hemos resuelto que la ley de 9 de marzo de 1911 es constitucional, no siendo necesario tratar de nuevo lo discutido anteriormente en la opinión de este tribunal emi-tida en el caso de Fourquet, en 20 de noviembre de 1911. Esa opinión aun no ha sido publicada en las Decisiones de Puerto Rico, pero aparecerá en el Tomo XVTI. (El Pueblo v. Fourquet, 17 D. P. R., 1077.) Un sumario incompleto de dicho caso aparece en el tomo 3o. de la Gaceta Oficial en las páginas 512 y 513, número 6, que lleva fecha Io. de enero de 1912, en el que expresamos que “creemos que no hay duda'alguna con respecto al poder de la Legislatura para aprobar tal ley como aquella en la que se fundó este procedimiento; y que la misma está en completa fuerza y vigor en todas sus partes.” Esa es aún nuestra opinión, a pesar de este nuevo ataque que se hace contra el estatuto, tomando para ello un argumento dis-tinto al que se empleó anteriormente para atacarlo. La ley *489contra la cual se lia lieclio esta censura está enteramente en armonía con la Constitución Americana.
Pero existen otras cuestiones que deben tomarse en con-sideración al resolver este caso, algunas de las cuales han dado por resultado que se bayan argumentado de nuevo las mismas, así como que se bayan presentado alegatos adiciona-les por el representante de El Pueblo de Puerto Rico y por. el abogado del acusado. La primera es la que se refiere al sig-nificado de las- palabras “durante la celebración del juicio de cualquier caso pendiente” en las cortes, y las palabras ban sido empleadas en el primer artículo del estatuto en donde se castigan tales desacatos. El recordar que tenemos en nuestro Código Penal una ley válida y subsistente para de-nunciar y castigar el delito de perjurio en forma ordinaria por medio de la presentación de una acusación y la celebra-ción de un juicio ante un jurado o la corte, lo mismo que cual-quier otro delito más grave (felony), nos puede ayudar en esta cuestión. Los desacatos que se cometen en presencia de la -corte, como el que abora se ba imputado al apelante, ordinaria-mente se castigan sumariamente y mientras está pendiente el trabajo que ordinariamente tiene la corte. El perjurio puede ser investigado y castigado si fuere necesario en cualquier tiempo dentro del término fijado por la Ley de Prescripción. Pero el desacato cometido por el perjuro al tratar de engañar a la corte presentando una declaración falsa, exige procedi-mientos más sumarios. Por tal razón es que tal vez el pro-cedimiento de desacato está limitado al tiempo “durante el juicio de un caso pendiente.” Un caso civil está pendiente ante una corte desde que se presenta la demanda basta que se dicta sentencia resolviendo la cuestión que se litiga. Cuando el caso deja de estar pendiente, la jurisdicción para castigar por desacato cometido mediante perjurio cesa y él delincuente sólo puede ser procesado por el perjurio en la forma ordinaria.
La segunda cuestión que ba sido alegada en la nueva vista, fné la referente a la interpretación que debe darse al requi-*490sito contenido en el estatuto, de que la falsedad del testimonio' debe ser manifiesta para el juez de la corte. liemos diclio en el caso de Fourquet que es necesario que ‘ ‘ el juez que preside el caso debe de estar satisfecho de que un testigo en un caso' entonces pendiente ante su corte y después de haber prestado' el debido juramento, cometió perjurio,” para establecer pro-cedimientos con el objeto de declararlo culpable de desacato y castigarlo de conformidad con dicho delito. El hecho de que el testigo declare falsamente se hace manifiesto al juez lo mismo que cualquier otro hecho, mediante observación, per-cepción, por el modo de razonar, y por otros medios que no se señalan en el estatuto. El juez debe estar satisfecho, el hecho' debe ser manifiesto, “lo mismo que una vista prima facie en un procedimiento civil, puede impeler a una corte a expedir un auto alternativo de mandamus o a dictar un injunction preliminar.” Caso de Fourquet arriba citado. La palabra. manifiesto según ha sido usada en este estatuto significa esto y nada más.
La tercera cuestión que ha sido alegada en la segunda vista ha sido resuelta al tratar de la primera y no necesita mayor discusión. Por tanto, apareciendo según ha sido ad-mitido por el Fiscal que los procedimientos por desacato' empezaron y concluyeron después de terminar el caso de divorcio, en donde se cometió el perjurio, la corte senten-ciadora había perdido su jurisdicción para proceder de acuerdo con el estatuto de 9 de marzo de 1911, y la sentencia, dictada con motivo de dicho desacato no es correcta y era, realmente nula. Por las razones expresadas anteriormente la sentencia declarando culpable al apelante por el desacato y condenándole a prisión, debe anularse y absolverse por tanto al acusado,

Revocada.

Jueces concurrentes: Sres. Presidente Hernández, y Asociados Wolf, del Toro y Aldrey.